UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 09/30/2010 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record Account Name: Nicholas II, Inc. ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For Against Management 2 Elect Director Robert J. Corti For Against Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For Against Management 5 Elect Director Robert A. Kotick For Against Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For Against Management 8 Elect Director Douglas P. Morris For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For For Management AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 5, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Dionisio For For Management 1.2 Elect Director Robert J. Lowe For For Management 1.3 Elect Director Norman Y. Mineta For For Management 1.4 Elect Director William P. Rutledge For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For For Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Thomson Leighton For For Management 2 Elect Director Paul Sagan For For Management 3 Elect Director Naomi O. Seligman For For Management 4 Ratify Auditors For For Management ALKERMES, INC. Ticker: ALKS Security ID: 01642TBBH Meeting Date: OCT 6, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Anstice For For Management 1.2 Elect Director Floyd E. Bloom For Withhold Management 1.3 Elect Director Robert A. Breyer For Withhold Management 1.4 Elect Director David A. Broecker For Withhold Management 1.5 Elect Director Geraldine Henwood For For Management 1.6 Elect Director Paul J. Mitchell For For Management 1.7 Elect Director Richard F. Pops For Withhold Management 1.8 Elect Director Alexander Rich For Withhold Management 1.9 Elect Director Mark B. Skaletsky For For Management 1.10 Elect Director Michael A. Wall For Withhold Management 2 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Gallagher For For Management 2 Elect Director Gavin S. Herbert For For Management 3 Elect Director Dawn Hudson For For Management 4 Elect Director Stephen J. Ryan, MD For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 8 Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Certificate of Incorporation 9 Amend Articles of Incorporation to For For Management Update and Simplify Provisions ALTERA CORPORATION Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John P. Daane For For Management 2 Elect Director Robert J. Finocchio, Jr. For For Management 3 Elect Director Kevin McGarity For For Management 4 Elect Director T. Michael Nevens For For Management 5 Elect Director Krish A. Prabhu For For Management 6 Elect Director John Shoemaker For For Management 7 Elect Director Susan Wang For For Management 8 Amend Omnibus Stock Plan For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management 12 Reduce Supermajority Vote Requirement Against For Shareholder AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Klein For For Management 1.2 Elect Director Steven W. Kohlhagen For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqueline C. Morby For For Management 1.2 Elect Director Michael C. Thurk For For Management 2 Ratify Auditors For For Management AVAGO TECHNOLOGIES LTD. Ticker: AVGO Security ID: Y0486S104 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Hock E. Tan as Director For For Management 1b Reelect Adam H. Clammer as Director For For Management 1c Reelect James A. Davidson as Director For For Management 1d Reelect James V. Diller as Director For For Management 1e Reelect James H. Greene, Jr. as For For Management Director 1f Reelect Kenneth Y. Hao as Director For For Management 1g Reelect John R. Joyce as Director For For Management 1h Reelect David Kerko as Director For For Management 1i Reelect Justine F. Lien as Director For For Management 1j Reelect Donald Macleod as Director For For Management 1k Reelect Bock Seng Tan as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director Barry J. Fitzpatrick For For Management 1.7 Elect Director Littleton Glover, Jr. For Withhold Management 1.8 Elect Director L. Vincent Hackley PhD For For Management 1.9 Elect Director Jane P. Helm For For Management 1.10 Elect Director John P. Howe III, MD For For Management 1.11 Elect Director Kelly S. King For For Management 1.12 Elect Director James H. Maynard For For Management 1.13 Elect Director Albert O. McCauley For For Management 1.14 Elect Director J. Holmes Morrison For For Management 1.15 Elect Director Nido R. Qubein For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Stephen T. Williams For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Report on Political Contributions Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Overdraft Policies and Against For Shareholder Practices, and Impacts to Borrowers BECKMAN COULTER, INC. Ticker: BEC Security ID: 075811109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Funari For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director William N. Kelly, Ph.D. For For Management 2 Ratify Auditors For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Curler For For Management 1.2 Elect Director Roger D. O'Shaugnessey For For Management 1.3 Elect Director David S. Haffner For For Management 1.4 Elect Director Holly A. Van Deursen For For Management 2 Ratify Auditors For For Management 3 Report on Pay Disparity Against Against Shareholder BROWN & BROWN, INC. Ticker: BRO Security ID: 115236101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Hyatt Brown For For Management 1.2 Elect Director Samuel P. Bell, III For For Management 1.3 Elect Director Hugh M. Brown For For Management 1.4 Elect Director J. Powell Brown For For Management 1.5 Elect Director Bradley Currey, Jr. For For Management 1.6 Elect Director Theodore J. Hoepner For Withhold Management 1.7 Elect Director Toni Jennings For Withhold Management 1.8 Elect Director Wendell S. Reilly For For Management 1.9 Elect Director John R. Riedman For For Management 1.10 Elect Director Chilton D. Varner For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven L. Polacek For For Management 2 Elect Director ReBecca Koenig Roloff For For Management 3 Elect Director Michael W. Wickham For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Patrick For For Management 1.2 Elect Director Jon Erik Reinhardsen For For Management 1.3 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management CINTAS CORP. Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald S. Adolph For For Management 2 Elect Director Paul R. Carter For For Management 3 Elect Director Gerald V. Dirvin For For Management 4 Elect Director Richard T. Farmer For For Management 5 Elect Director Scott D. Farmer For For Management 6 Elect Director Joyce Hergenhan For For Management 7 Elect Director James J. Johnson For For Management 8 Elect Director Robert J. Kohlhepp For For Management 9 Elect Director David C. Phillips For For Management 10 Elect Director Ronald W. Tysoe For For Management 11 Ratify Auditors For For Management 12 Adopt Principles for Health Care Reform Against Against Shareholder COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl H. Devanny, III For For Management 1.2 Elect Director Benjamin Rassieur, III For For Management 1.3 Elect Director Todd R. Schnuck For For Management 1.4 Elect Director Andrew C. Taylor For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONTINENTAL RESOURCES, INC. Ticker: CLR Security ID: 212015101 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold G. Hamm For Withhold Management 1.2 Elect Director David L. Boren For For Management 1.3 Elect Director John T. McNabb, II For For Management 2 Ratify Auditors For For Management COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares , For For Management Ph.D 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crawford H. Edwards For For Management 1.2 Elect Director Ruben M. Escobedo For For Management 1.3 Elect Director Patrick B. Frost For For Management 1.4 Elect Director David J. Haemisegger For For Management 1.5 Elect Director Richard W. Evans, Jr. For For Management 1.6 Elect Director Karen E. Jennings For For Management 1.7 Elect Director Richard M. Kleberg, III For For Management 1.8 Elect Director Horace Wilkins Jr. For For Management 2 Ratify Auditors For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director Christopher J. Fraleigh For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director Charles A Ledsinger, Jr For For Management 1.6 Elect Director William M. Lewis, Jr. For For Management 1.7 Elect Director Senator Connie Mack III For For Management 1.8 Elect Director Andrew H. (Drew) Madsen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Michael D. Rose For For Management 1.11 Elect Director Maria A. Sastre For For Management 2 Ratify Auditors For For Management DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pamela M. Arway For For Management 2 Elect Director Charles G. Berg For For Management 3 Elect Director Willard W. Brittain, Jr. For For Management 4 Elect Director Paul J. Diaz For For Management 5 Elect Director Peter T. Grauer For For Management 6 Elect Director John M. Nehra For For Management 7 Elect Director William L. Roper For For Management 8 Elect Director Kent J. Thiry For For Management 9 Elect Director Roger J. Valine For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management 12 Provide Right to Act by Written Consent Against Against Shareholder DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paula H. Cholmondeley For For Management 1.2 Elect Director Michael J. Coleman For For Management 1.3 Elect Director John C. Miles II For Against Management 1.4 Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management DIRECTV Ticker: DTV Security ID: 25459L106 Meeting Date: NOV 19, 2009 Meeting Type: Special Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Voting and Right of First For For Management Refusal 3 Adjourn Meeting For For Management DIRECTV Ticker: DTV Security ID: 25490A101 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil R. Austrian For For Management 1.2 Elect Director Ralph F. Boyd, Jr. For For Management 1.3 Elect Director Paul A. Gould For For Management 1.4 Elect Director Charles R. Lee For For Management 1.5 Elect Director Peter A. Lund For For Management 1.6 Elect Director Gregory B. Maffei For For Management 1.7 Elect Director John C. Malone For For Management 1.8 Elect Director Nancy S. Newcomb For For Management 1.9 Elect Director Haim Saban For For Management 1.10 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Stock Retention/Holding Period Against For Shareholder ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur J. Higgins For For Management 2 Elect Director Joel W. Johnson For For Management 3 Elect Director C. Scott O'Hara For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Amend Bylaws Call Special Meetings Against For Shareholder EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emmert For For Management 1.2 Elect Director R. Jordan Gates For For Management 1.3 Elect Director Dan P. Kourkoumelis For For Management 1.4 Elect Director Michael J. Malone For For Management 1.5 Elect Director John W. Meisenbach For For Management 1.6 Elect Director Peter J. Rose For For Management 1.7 Elect Director James L.K. Wang For For Management 1.8 Elect Director Robert R. Wright For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For Withhold Management 1.2 Elect Director Stephen M. Slaggie For Withhold Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For Withhold Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For Withhold Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL INFORMATION SERVICES INC Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephan A. James For For Management 1.2 Elect Director James Neary For Withhold Management 1.3 Elect Director Frank R. Martire For For Management 2 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim M. Robak For For Management 1.2 Elect Director Doyle R. Simons For For Management 1.3 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda J. Bacon For For Management 1.2 Elect Director James W. Crownover For For Management 1.3 Elect Director Dennis J. Shaughnessy For For Management 1.4 Elect Director George P. Stamas For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry D. Growcock For For Management 1.2 Elect Director Leslie F. Kenne For For Management 1.3 Elect Director David B. Rickard For For Management 1.4 Elect Director Gregory T. Swienton For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder HORMEL FOODS CORP. Ticker: HRL Security ID: 440452100 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Susan I. Marvin For For Management 1.5 Elect Director John L. Morrison For For Management 1.6 Elect Director Elsa A. Murano For For Management 1.7 Elect Director Robert C. Nakasone For For Management 1.8 Elect Director Susan K. Nestergard For For Management 1.9 Elect Director Ronald D. Pearson For For Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Huch C. Smith For For Management 1.12 Elect Director John G. Turner For For Management 2 Ratify Auditors For For Management 3 Implement Specific Animal Welfare Against Against Shareholder Policies and Practices for Suppliers IDEX CORPORATION Ticker: IEX Security ID: 45167R104 Meeting Date: APR 6, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil A. Springer For For Management 1.2 Elect Director Ruby R. Chandy For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director Joseph V. Vumbacco For For Management 2 Ratify Auditors For For Management IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Preferred and For Against Management Common Stock 2.1 Elect Director Steven A. Denning For For Management 2.2 Elect Director Roger Holtback For For Management 2.3 Elect Director Michael Klein For For Management 3 Ratify Auditors For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management 2 Approve Stock Option Exchange Program For For Management ISHARES TRUST Ticker: IYT Security ID: 464287606 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management ISHARES TRUST Ticker: IYT Security ID: 464287H11 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G.C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For Withhold Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management ITT CORPORATION Ticker: ITT Security ID: 450911102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pradeep Sindhu For For Management 1.2 Elect Director Robert M. Calderoni For Withhold Management 1.3 Elect Director William F. Meehan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director Frank V. Sica For For Management 8 Elect Director Peter M. Sommerhauser For For Management 9 Elect Director Stephanie A. Streeter For For Management 10 Elect Director Nina G. Vaca For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Elston For For Management 1.2 Elect Director Diana M. Murphy For For Management 2 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Victor M. Casini For For Management 3 Elect Director Robert M. Devlin For For Management 4 Elect Director Donald F. Flynn For For Management 5 Elect Director Kevin F. Flynn For For Management 6 Elect Director Ronald G. Foster For For Management 7 Elect Director Joseph M. Holsten For For Management 8 Elect Director Paul M. Meister For For Management 9 Elect Director John F. O Brien For For Management 10 Elect Director William M. Webster, IV For For Management 11 Ratify Auditors For For Management M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Baird For For Management 1.2 Elect Director Robert J. Bennett For For Management 1.3 Elect Director C. Angela Bontempo For For Management 1.4 Elect Director Robert T. Brady For Withhold Management 1.5 Elect Director Michael D. Buckley For For Management 1.6 Elect Director T. Jefferson Cunningham, For For Management III 1.7 Elect Director Mark J. Czarnecki For For Management 1.8 Elect Director Colm E. Doherty For For Management 1.9 Elect Director Gary N. Geisel For For Management 1.10 Elect Director Patrick W.E. Hodgson For For Management 1.11 Elect Director Richard G. King For For Management 1.12 Elect Director Jorge G. Pereira For For Management 1.13 Elect Director Michael P. Pinto For For Management 1.14 Elect Director Melinda R. Rich For For Management 1.15 Elect Director Robert E. Sadler, Jr. For For Management 1.16 Elect Director Herbert L. Washington For For Management 1.17 Elect Director Robert G. Wilmers For For Management 2 Advisory Vote on Executive Compensation For For Management 3 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gina R. Boswell For For Management 1.2 Elect Director Jack M. Greenberg For For Management 1.3 Elect Director Terry A. Hueneke For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation to For For Management Adopt Majority Voting for Uncontested Election of Directors 4 Amend Bylaws to Adopt Majority Voting For For Management for Uncontested Election of Directors MARSHALL & ILSLEY CORPORATION Ticker: MI Security ID: 571837103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon F. Chait For For Management 1.2 Elect Director John W. Daniels, Jr. For For Management 1.3 Elect Director Mark F. Furlong For For Management 1.4 Elect Director Ted D. Kellner For For Management 1.5 Elect Director Dennis J. Kuester For For Management 1.6 Elect Director David J. Lubar For For Management 1.7 Elect Director Katharine C. Lyall For For Management 1.8 Elect Director John A. Mellowes For For Management 1.9 Elect Director San W. Orr, Jr. For For Management 1.10 Elect Director Robert J. O'Toole For For Management 1.11 Elect Director Peter M. Platten, III For For Management 1.12 Elect Director John S. Shiely For For Management 1.13 Elect Director George E. Wardeberg For For Management 1.14 Elect Director James B. Wigdale For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For Withhold Management 1.2 Elect Director B. Kipling Hagopian For Withhold Management 1.3 Elect Director James R. Bergman For Withhold Management 1.4 Elect Director Joseph R. Bronson For Withhold Management 1.5 Elect Director Robert E. Grady For Withhold Management 1.6 Elect Director William D. Watkins For Withhold Management 1.7 Elect Director A.R. Frank Wazzan For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management METAVANTE TECHNOLOGIES, INC. Ticker: MV Security ID: 591407101 Meeting Date: SEP 4, 2009 Meeting Type: Special Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 14, 2009 Meeting Type: Annual Record Date: JUN 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-martinez For Withhold Management 1.3 Elect Director L.b. Day For Withhold Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence P. O'Reilly For For Management 2 Elect Director Rosalie O'Reilly-Wooten For For Management 3 Elect Director Thomas T. Hendrickson For For Management 4 Ratify Auditors For For Management 5 Other Business For Against Management PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director David J.S. Flaschen For For Management 3 Elect Director Grant M. Inman For For Management 4 Elect Director Pamela A. Joseph For For Management 5 Elect Director Jonathan J. Judge For For Management 6 Elect Director Joseph M. Tucci For For Management 7 Elect Director Joseph M. Velli For For Management 8 Ratify Auditors For For Management PENTAIR, INC. Ticker: PNR Security ID: 709631105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Glynis A. Bryan For For Management 2 Elect Director T. Michael Glenn For For Management 3 Elect Director David H. Y. Ho For For Management 4 Elect Director William T. Monahan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rakesh Gangwal For For Management 2 Elect Director Robert F. Moran For For Management 3 Elect Director Barbara A. Munder For For Management 4 Elect Director Thomas G. Stemberg For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management QLOGIC CORP. Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 20, 2009 Meeting Type: Annual Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H.K. Desai For For Management 2 Elect Director Joel S. Birnbaum For For Management 3 Elect Director James R. Fiebiger For For Management 4 Elect Director Balakrishnan S. Iyer For For Management 5 Elect Director Kathryn B. Lewis For For Management 6 Elect Director George D. Wells For For Management 7 Amend Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill G. Armstrong For For Management 1.2 Elect Director J. Patrick Mulcahy For For Management 1.3 Elect Director William P. Stiritz For For Management 2 Ratify Auditors For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For Withhold Management 1.3 Elect Director H.W. Habermeyer, Jr. For For Management 1.4 Elect Director Chet Helck For Withhold Management 1.5 Elect Director Thomas A. James For Withhold Management 1.6 Elect Director Paul C. Reilly For Withhold Management 1.7 Elect Director Robert P. Saltzman For For Management 1.8 Elect Director Kenneth A. Shields For Withhold Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: 767744105 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Waugh Murdoch For For Management 1.2 Elect Director Peter James Blake For For Management 1.3 Elect Director Eric Patel For For Management 1.4 Elect Director Beverley Anne Briscoe For For Management 1.5 Elect Director Edward Baltazar Pitoniak For For Management 1.6 Elect Director Christopher Zimmerman For For Management 1.7 Elect Director James Michael Micali For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry C. Johnson For For Management 1.2 Elect Director William T. McCormick, For For Management Jr. 1.3 Elect Director Keith D. Nosbusch For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management SMITH & NEPHEW PLC Ticker: SN. Security ID: 83175M205 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Interim Dividend For For Management 4 Re-elect Adrian Hennah as Director For For Management 5 Elect Ian Barlow as Director For For Management 6 Elect Genevieve Berger as Director For For Management 7 Re-elect Richard De Schutter as For For Management Director 8 Re-elect Dr Rolf Stomberg as Director For For Management 9 Reappoint Ernst & Young LLP as Auditors For For Management 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Approve Global Share Plan 2010 For For Management 13 Adopt New Articles of Association For For Management 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Essig For For Management 1.2 Elect Director Barbara B. Hill For For Management 1.3 Elect Director Michael A. Rocca For For Management 2 Ratify Auditors For For Management 3 Prepare Sustainability Report Against For Shareholder T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For For Management 7 Elect Director Alfred Sommer, PHD For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Ratify Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation UTI WORLDWIDE INC. Ticker: UTIW Security ID: G87210103 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect C. John Langley, Jr. as Director For For Management 1.2 Elect Allan M. Rosenzweig as Director For For Management 1.3 Elect Donald W. Slager as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Transact Other Business (Non-Voting) None None Management VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Antin For Withhold Management 2 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Bernard Duroc-Danner as For Against Management Director 3.2 Elect Samuel Bodman as Director For For Management 3.3 Reelect David Butters as Director For Against Management 3.4 Reelect Nicholas Brady as Director For For Management 3.5 Reelect William Macauly as Director For Against Management 3.6 Reelect Robert Millard as Director For Against Management 3.7 Reelect Robert Moses as Director For Against Management 3.8 Elect Guilliermo Ortiz as Director For For Management 3.9 Elect Emyr Parry as Director For For Management 3.10 Reelect Robert Rayne as Director For Against Management 4 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditor 5 Approve Reclassification of CHF 475 For For Management Million of Legal Reserves to Other Reserves 6 Approve Creation of CHF 439.9 Million For For Management Pool of Capital without Preemptive Rights 7 Increase Existing Pool of Conditional For For Management Capital without Preemptive Rights to CHF 439.9 Million 8 Approve Weatherfor International Ltd. For For Management 2010 Omnibus Incentive Plan for Key Employees 9 Transact Other Business (Non-Voting) None None Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Ratify Auditors For For Management WILLIS GROUP HOLDINGS PLC Ticker: WSH Security ID: G96655108 Meeting Date: DEC 11, 2009 Meeting Type: Court Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland via a Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves WILLIS GROUP HOLDINGS PLC Ticker: WSH Security ID: G96666105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William W. Bradley as Director For For Management 1.2 Elect Joseph A. Califano as Director For For Management 1.3 Elect Anna C. Catalano as Director For For Management 1.4 Elect Sir Roy Gardner as Director For For Management 1.5 Elect Sir Jeremy Hanley as Director For For Management 1.6 Elect Robyn S. Kravit as Director For For Management 1.7 Elect Jeffrey B. Lane as Director For For Management 1.8 Elect Wendy E. Lane as Director For For Management 1.9 Elect James F. McCann as Director For For Management 1.10 Elect Joseph J. Plumeri as Director For Abstain Management 1.11 Elect Douglas B. Roberts as Director For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve the Willis Group Holdings For For Management Public Limited Company 2010 North American Employee Stock Purchase Plan XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director Jerald G. Fishman For For Management 1.5 Elect Director William G. Howard, Jr. For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director E.W. Vanderslice For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director J. David Grissom For For Management 4 Elect Director Bonnie G. Hill For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Elect Director Kenneth G. Langone For For Management 7 Elect Director Jonathan S. Linen For For Management 8 Elect Director Thomas C. Nelson For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Thomas M. Ryan For For Management 11 Elect Director Jing-Shyh S. Su For For Management 12 Elect Director Robert D. Walter For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Ratify Auditors For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/25/2010
